Exhibit 10.12
 
2014 SALES INCENTIVE PLAN


Irv Alpert




Compensation


Five bonus opportunities:


 
1.
Retention of current content licensing partnerships.

 

 
2.
The following four bonus opportunities are from new sales generated in 2014.

 
 
·
Five percent of every new sales dollar generated up to 50% of sales plan
achievement.

 
·
Ten percent of every new sales dollar generated between 50% and 100% of sales
plan achievement.

 
·
A one-time bonus upon 100% achievement of sales plan.

 
·
Fifteen percent of every new sales dollar in excess of sales plan achievement.




